DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is: “a gas distribution system” in claims 2, 9, 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, specifically, a gas distribution system in claims 2, 9, and 19 is interpreted as being element 210 in Figure 2 or its equivalents.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyagawa et al, US Patent Application Publication 2010/0012274 A1.
Miyagawa et al teaches:
Regarding claim 1, a method for fabricating an edge ring 5 embedded with a thermally conductive material (Paragraph 0064), the method comprising: forming an annular body 5 (Figure 2B); and forming a plurality of thermal breaks 101e, 101f (Figure 6) within the annular body, the plurality of thermal breaks having an orientation (lateral) perpendicular to a centerline of the annular body 5, each thermal break 101e, 101f interleaved within a material comprising the annular body 5 (Figure 6).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al, US Patent Application Publication 2010/0012274 A1, in view of Endoh et al, US Patent Application Publication 2004/0261946 A1.
	Miyagawa et al was discussed above.
	Miyagawa et al differs from the present invention in that Miyagawa et al does not teach forming the annular body of the edge ring further comprises forming a gas distribution system within the annular body, and forming a plurality of fins integral with a bottom surface of the annular body.

The motivation for adding the gas distribution system of Endoh et al to the annular body of Miyagawa et al is to supply thermal control gas to the annular body of Miyagawa et al. Furthermore, it has been held that applying a known technique to a known device ready for improvement to yield predictable results is obvious (see KSR International Co. v. Teleflex Inc.). 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the gas distribution system of Endoh et al to the apparatus of Miyagawa et al.
	Regarding claim 7, Endoh et al teaches forming a plurality of fins (vertical sides and material between the grooves 44) which are integral with a bottom surface of the annular body (Figure 6).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al, US Patent Application Publication 2010/0012274 A1, in view of O’Donnell et al, US Patent Application Publication 2002/0086153 A1.
	Miyagawa et al was discussed above.
	Miyagawa et al differs from the present invention in that Miyagawa et al does not teach depositing a coating on the annular body, the coating comprised of a material having a lower coefficient of thermal conductivity relative to a material of the annular body.

The motivation for coating the annular body of Miyagawa et al as taught by O’Donnell et al is to provide plasma erosion resistance and prevent particle contamination of the process chamber as taught by O’Donnell. 
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to deposit a coating on the annular body, the coating comprised of a material having a lower coefficient of thermal conductivity relative to a material of the annular body as taught by O’Donnell et al.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al, US Patent Application Publication 2010/0012274 A1.
Miyagawa et al was discussed above.
Miyagawa et al differs from the present invention in that Miyagawa et al does not teach 3D printing the plurality of thermal breaks within the annular body or hot isostatic pressing the edge ring.  
The Examiner takes Official Notice that 3D printing and hot isostatic pressing the edge ring are well known methods of manufacture.
The motivation for using 3D printing and hot isostatic pressing the edge ring to form the edge ring of Miyagawa et al is to use a well-known methods of manufacture to manufacture the edge ring. 
. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Miyagawa et al, US Patent Application Publication 2010/0012274 A1, in view of Koai et al, US Patent 6,106,625.
Miyagawa et al was discussed above.
Miyagawa et al differs from the present invention in that Miyagawa et al does not teach installing a threaded insert in the annular body.
Koai et al teaches installing a threaded insert 254 in the annular body 90. (Figure 18) 
The motivation for installing the threaded insert of Koai et al in the annular body of Miyagawa et al is to attach the annual body of Miyagawa et al as taught by Koai et al and well known in the art.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to install a threaded insert in the annular body of Miyagawa et al as taught by Koai et al. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 8-15 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,553,473 B2 (‘473). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘473 teach all of the elements of the present invention. 
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,553,473 B2 (‘473) in view of Koai et al, US Patent 6,106,625. 
‘473 was discussed above. 
‘473 differs from the present invention in that Miyagawa et al does not teach installing a threaded insert in the annular body.
Koai et al teaches installing a threaded insert 254 in the annular body 90. (Figure 18) 
The motivation for installing the threaded insert of Koai et al in the annular body of ‘473 is to attach the annual body of ‘473 as taught by Koai et al and well known in the art.  
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to install a threaded insert in the annular body of ‘473 as taught by Koai et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art teaches the technological background of the invention. Dickinson et al, US 2010/0272982 A1, also teaches coating an edge ring; and Miyagawa et al, US 2008/0239691 A1 teaches a threaded insert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrie R Lund whose telephone number is (571)272-1437. The examiner can normally be reached 9 am-5 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/Jeffrie R Lund/Primary Examiner, Art Unit 1716